In a negligence action to recover damages for personal injury, plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County, entered August 27, 1965, as opened defendant’s default in answering and granted leave to serve his answer. The order also directed that the judgment theretofore entered on default and the undertaking of a corporate surety theretofore filed should “ stand as security pending the trial ”, Order modified by adding the provision that as a further condition to the opening of the default defendant shall pay to the plaintiff $100 costs. As so modified, order, insofar as appealed from, affirmed, without costs. The times for such payment and to answer are extended until 20 days after entry of the order hereon. Under all the circumstances, it is our opinion that the additional costs should have been awarded in the proper exercise of discretion. Beldoek, P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.